Title: William Lambert to James Madison, 10 March 1829
From: Lambert, William
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    City of Washington,
                                
                                March 10, 1829.
                            
                        
                         
                        Several unfavorable circumstances have combined to deprive me of that support which, from an early period of
                            life, I had by employment in the public service. Desirous of establishing a first meridian, and an observatory at the seat
                            of the national government, I pursued that object too far, without success, and by that zeal, have lost every thing else
                            beneficial to me. With habits of industry, and a desire of being usefully employed, I am now, and have been, since I made
                            those astronomical calculations, out of the public service, and have no other resource than the instruction of a few
                            midshipmen in mathematics, who occasionally apply to me to qualify them to pass examination; but this precarious resource
                            will not pay for my board. Under circumstances peculiarly unfortunate, I must solicit the aid of influential friends in my
                            behalf; and if your knowledge of my conduct and past services will justify your writing a letter to General Jackson, the
                            present president in my favor, it may, and probably will prevent me from sinking, at an advanced stage of life, into
                            poverty and disgrace, without the means to prevent it.
                        I have no profession or trade to which I can resort for maintenance, but have depended altogether on public
                            employment. My scanty funds are diminishing every day, and the time must soon arrive, (unless I can obtain employment)
                            when they will be totally exhausted. The consequences need not be represented to a liberal, feeling mind, such as I
                            believe yours to be.
                        If it be said "You have been in various stations in the public service; why did you not continue in some one
                            of them," the answer is, "in some instances I have myself been to blame; in some, it was the fault of others;" but I have
                            never yet been accused of want of fidelity or capacity in the discharge of such business as had been entrusted to me. It
                            is poor comfort to a person in distress, to tell him, "you have no body to blame but yourself."
                        From the experience I have had, it is not to be expected, that I would willingly relinquish, in future, the
                            means of support, whatever I may have done in former years. I beg leave, once more, to request your interposition in my
                            behalf, which I know would have great weight with general Jackson, and his present Cabinet. I
                            have the honor to be, with great respect, Your most obedt. Servant,
                        
                        
                            
                                William Lambert.
                            
                        
                    